 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 AJAY KRISHNAMURTHY (CABN 305533)
   KEVIN J. BARRY (CABN 229748)
 5 Assistant United States Attorney

 6            450 Golden Gate Avenue, Box 36055
              San Francisco, California 94102-3495
 7            Telephone: (415) 436-7050
              FAX: (415) 436-7234
 8            Ajay.krishnamurthy@usdoj.gov

 9 Attorneys for United States of America

10                                     UNITED STATES DISTRICT COURT

11                                  NORTHERN DISTRICT OF CALIFORNIA

12                                         SAN FRANCISCO DIVISION

13
     UNITED STATES OF AMERICA,                         ) CASE NO. 17-CR-533-EMC
14                                                     )
              Plaintiff,                               ) Status Report
15                                                     )
        v.                                             ) Date: February 7, 2020
16                                                     )       2:30 p.m.
     JONATHAN JOSEPH NELSON et al,                     )
17                                                     )
              Defendants.                              )
18                                                     )

19
              The United States provides this status report in advance of tomorrow’s hearing.
20
        I.        Capital Case Review
21
              The United States Attorney’s Office inquired about the status of this case on January 27, 2020,
22
     and was informed that review is still pending. The United States Attorney’s Office will continue to
23
     follow up in an effort to expedite a resolution of this issue, and will notify the Court and the defendants
24
     as soon as additional information is available.
25
        II.       Discovery
26
              A. Status regarding search warrants, electronic discovery, and forensic discovery
27
              The status report provided by counsel for defendants David Diaz and Russell Ott accurately
28

     Status Report                                     1
     17-CR-533-EMC
 1 reports the discussions between the parties since the last appearance before this Court. ECF No. 929.

 2          The filed return for one state search warrant is still outstanding. See ECF No. 929 at 4. The

 3 United States has produced an inventory of the items seized pursuant to the warrant, but does not yet

 4 have possession of the filed return. Last week, we were informed that the filed return was not in the

 5 possession of either the Lake County District Attorney’s Office or the Lake County Sherriff’s Office.

 6 Our request to the Lake County Superior Court is still outstanding.

 7            On February 4, 2020, counsel for Diaz identified an additional apparent discrepancy in the index

 8 of evidence sent to the laboratory. The United States believes it will be able to resolve this question

 9 shortly.

10          B. Discovery regarding enterprise witnesses

11          On January 13, 2020, defendant Brian Wendt filed a statement arguing that the United States’

12 disclosures with respect to two enterprise experts were inadequate. As described at the last status

13 conference, the United States has identified two proposed experts who can testify about a limited

14 number of Hells Angels symbols, terms, and territory,1 based on their training and experience. The

15 United States further provided CVs reflecting that each expert has worked in law enforcement for over a

16 decade, and has contributed to hundreds of investigations into gangs, including investigations into

17 Outlaw Motorcycle Gangs such as the Hells Angels.

18          Wendt believes the United States is required to produce “all reports, notes, recordings, data,

19 reasons, information, methods, sources (including debriefings or cooperator statements where

20 applicable), and investigative facts and evidence written or relied upon” by the proposed experts—in

21 other words, all documents related to any relevant investigation they have ever worked. The United

22 States disagrees with Wendts’s analysis of Rule 16. So too have courts. United States v. Cerna, 2010

23 WL 2347406, at *2 (N.D. Cal. June 8, 2010) (“Rule 16(a) (1)(G) does not require recitation of the

24 chapter and verse of the experts’ opinions, bases and reasons. No rule, statute, or decision necessitates

25 such comprehensive disclosure.”).

26          Nonetheless, the United States has provided a supplemental expert disclosure with respect to one

27

28          1
                     The United States identified the specific anticipated opinions of the proposed experts.
     Status Report                                    2
     17-CR-533-EMC
 1 of the proposed experts, that includes hundreds of pages of internal Hells Angels documents—such as

 2 rulebooks, meeting minutes, and histories—that the expert has reviewed, analyzed, and discussed with

 3 confidential sources or other law enforcement officers during the course of his career. Documents such

 4 as these—along with the expert’s decade of experience contributing to investigations of Outlaw

 5 Motorcycle Gangs—forms the bases for his testimony.

 6

 7 DATED: February 6, 2020                                     Respectfully submitted,

 8                                                             DAVID L. ANDERSON
                                                               United States Attorney
 9

10
                                                               _/s Ajay Krishnamurthy____
11                                                             AJAY KRISHNAMURTHY
                                                               KEVIN J. BARRY
12                                                             Assistant United States Attorneys
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     Status Report                                 3
     17-CR-533-EMC
